Action to recover damages for personal injuries suffered by plaintiffs Florence R. Hine and her husband, Clarence S. Hine, and for loss of services and property damage by plaintiff Clarence S. Hine, as a result of a collision between his ear and the bus of the defendant-appellant on Central. avenue, Yonkers, N. Y. Judgment rendered in favor of plaintiffs after trial at Trial Term, without a jury, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.